t c summary opinion united_states tax_court bernadette williams petitioner v commissioner of internal revenue respondent docket no 123-03s filed date bernadette williams pro_se richard f stein for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is liable for the 10-percent additional tax imposed by sec_72 with respect to a distribution from a qualified_retirement_plan background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in burke virginia petitioner began working at the u s postal service usps as a mail carrier in and at least as of the date of trial has been employed by usps in some capacity ever since as an employee of usps petitioner participated in a qualified_retirement_plan the retirement_plan made available to her through her employer during petitioner borrowed from and made some repayments to the retirement_plan petitioner began experiencing back problems in her back problems caused her to miss work from october through date during that time she stopped making loan repayments to the retirement_plan the record contains little information regarding the exact nature of the retirement_plan the parties proceeded as though the retirement_plan is described in sec_72 and sec_4974 and we do likewise on date petitioner’s physician cleared petitioner to return to full duty work with usps shortly thereafter petitioner returned to work at usps and resumed her duties as a mail carrier petitioner filed a bankruptcy proceeding in date throughout petitioner made specified_payments to her various creditors as required by the terms of the bankruptcy plan however the bankruptcy plan did not provide for any repayments to the retirement_plan accordingly petitioner did not resume making loan repayments to the retirement_plan in or around date petitioner’s back condition caused her to stop working again in date the u s department of labor denied petitioner’s disability claim in a letter dated date petitioner’s physician stated that petitioner could perform all duties with respect to her job except for getting in and out of the mail truck and that she could return to light duty work after being away from work for approximately year petitioner returned to work for hours a day but she did not resume her job as a mail carrier in a letter dated date petitioner’s physician further stated that petitioner is not totally disabled and that she is capable of working an eight hour day within prescribed limits in date petitioner returned to work full-time as of the close of petitioner had not attained the age of ½ at the time her outstanding loan balance from the retirement_plan was dollar_figure the distribution the distribution is reported on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued to petitioner by usps petitioner filed a timely federal_income_tax return in addition to other items the distribution is included in the income reported on that return the federal_income_tax reported on her return does not include the additional tax imposed by sec_72 in the notice_of_deficiency respondent determined that petitioner is liable for the additional tax imposed by sec_72 with respect to the distribution discussion2 sec_72 imposes an additional tax on early distributions from qualified_retirement_plans equal to percent of the portion of such amount which is includable in gross_income failure to make any installment_payment when due in accordance with the terms of a loan from a qualified_retirement_plan may result in a taxable_distribution sec_72 accordingly a loan that constitutes a taxable_distribution is subject_to the 10-percent additional tax on early petitioner does not argue for the application of sec_7491 distributions under sec_72 plotkin v commissioner tcmemo_2001_71 the additional tax imposed by sec_72 does not apply to certain distributions from qualified_retirement_plans for example and most common distributions that are made on or after the date on which the taxpayer attains the age of ½ are not subject_to the additional tax sec_72 petitioner did not attain the age of ½ as of the close of and she does not claim that she did instead she argues that sec_72 is not applicable to the distribution because she was disabled at the time she further suggests that the sec_72 additional tax should not be imposed because she was prohibited from making loan repayments to her retirement_plan by the terms of her bankruptcy plan among other exceptions none of which applies here sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 defines the term disabled as follows meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the determination of whether a taxpayer is disabled is made on the basis of all the facts sec_1_72-17a income_tax regs the regulations emphasize that the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged prior to the disability sec_1_72-17a income_tax regs the regulations also provide that the nature and severity of the impairment are the primary consideration in determining whether an individual is able to engage in any substantial_gainful_activity id other factors to consider in the evaluation of the impairment include the taxpayer’s education training and work experience sec_1_72-17a income_tax regs therefore the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity id additionally the impairment must be expected either to continue for a long and indefinite period or to result in death sec_1_72-17a income_tax regs in this context the term indefinite means that it cannot reasonably be anticipated that the impairment will in the foreseeable future be so diminished as no longer to prevent substantial_gainful_activity id more specifically the regulations provide that an individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity sec_1_72-17a income_tax regs respondent contends that petitioner was not disabled within the meaning of sec_72 specifically respondent argues that petitioner’s condition did not persist for a long and indefinite period as to prevent her from engaging in substantial_gainful_activity within the meaning provided by the above regulations although petitioner’s back condition began in she continued to work full-time as a mail carrier until date after approximately a 2-month absence from her job in petitioner was cleared by her physician to return to full duty work as a mail carrier petitioner continued to work full-time as a mail carrier until date at which time petitioner again stopped working due to her back condition in date the u s department of labor denied petitioner’s disability claim in date petitioner’s physician determined that she could return to light duty work at usps petitioner returned to work part-time in the office at usps in date in date petitioner’s physician further determined that she was not disabled and fully capable of working an 8-hour day petitioner returned to work full-time in date based on the record before us we find that petitioner’s condition was not of a long-continued and indefinite duration as required by sec_72 petitioner’s condition did not prevent her from returning and in fact petitioner did return to comparable substantial_gainful_activity at usps therefore we find that petitioner was not disabled within the meaning of sec_72 at the time of the distribution petitioner’s suggestion with respect to the consequences of the bankruptcy plan is somewhat undermined by the fact that she stopped making repayments prior to the date that the bankruptcy proceeding was commenced furthermore there is no specific exception under sec_72 that addresses her situation with respect to sec_72 this court has repeatedly ruled that it is bound by the list of statutory exceptions under sec_72 none of which is applicable here 111_tc_250 110_tc_1 swihart v commissioner tcmemo_1998_ although the court is somewhat sympathetic to petitioner’s situation we are constrained to sustain respondent’ sec_3 because petitioner was working full-time as a mail carrier she was likewise not disabled within the meaning of sec_72 at the time that she obtained the loan from the retirement_plan determination accordingly we hold that petitioner is liable for the additional tax imposed by sec_72 with respect to the distribution reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
